Citation Nr: 1502039	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-38 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1956 to October 1958.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board's decision below grants the claim of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral knee disorder.  The reopened claim is remanded to the RO for additional development.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2014).  


FINDINGS OF FACT

1.  In an unappealed rating decision issued in December 1958, the RO denied the Veteran's original claims seeking service connection for Osgood Schlatter's disease. 
 
 2.  The evidence received after the expiration of the appeal period for the December 1958 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral knee disorder.


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for a bilateral knee disorder have been met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the favorable outcome on the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral knee disorder, no conceivable prejudice to the Veteran could result in issuing this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992). 

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In December 1958, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for Osgood Schlatter's disease based on his failure to report for a scheduled VA examination.  Although notified of this decision, the Veteran did not timely file an appeal.  No additional pertinent evidence was received in the year following this decision.  38 C.F.R. 3.156(b).  Under these circumstances, the December 1958 rating decision is final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302 (2014).

In April 2009, the Veteran filed his present claim, which the RO interpreted as a claim to reopen the issue of entitlement to service connection for Osgood Schlatter's disease, claimed as a left and right knee condition.  In support of his claim, the Veteran submitted post-service VA and private treatment records as well as lay statements regarding his bilateral knee disability.  The Veteran also underwent VA examinations in November and December 2009.  The clinical findings from these examinations and the Veteran's lay statements are not cumulative or redundant of the evidence previously of record, and they raise a reasonable possibility of substantiating the Veteran's claim.  Therefore, the evidence is new and material, and reopening the claim of entitlement to service connection for a bilateral knee disability is warranted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral knee disability is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran is seeking service connection for a bilateral knee disability.  Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

A.  Additional Evidence Available

A review of the record suggests that additional treatment records are available in this matter.  

In May 2009, the Veteran submitted an authorization and consent form to obtain medical treatment records from the VA Medical Center in or near "Newark Delaware" in 2008.  A subsequent authorization and consent form indicated that the Veteran was treated on or around May 8, 2008.  The Veteran commented that he went to the hospital "regularly . . . for [his] knee and other problems."  An attempt to obtain these records must be made.  

Moreover, the Veteran's December 2009 VA examination treatment report states that the Veteran was treated by an orthopedic surgeon who gave him cortisone injections for severe degenerative arthritis and left knee effusion at the VA Medical Center in Miami, Florida.  The corresponding treatment reports from this healthcare provider are not of record and an attempt to obtain these records must be made.  

At his August 2014 hearing before the Board, the Veteran testified that he was treated by an orthopedic surgeon named "Dr. Oliver" in Ocala, Florida, on or around April 3, 2008.  In particular, the Veteran claimed that the doctor's treatment report linked his Osgood Schlatter's disease to his military service.  An attempt to obtain these records must be made.   

When put on notice of the existence of private or VA medical records, VA must attempt to obtain those records before proceeding with appellate review.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, the RO must attempt to obtain and associate with the evidence of record copies of all available medical records from the healthcare providers referenced above.

B.  Additional Examination Needed

A review of the Veteran's service treatment records reveals that he was treated for Osgood Schlatter's disease while on active duty.  The Veteran was evaluated for right knee pain in December 1956.  Based on x-rays of the Veteran's knees, the examiner found partial separation in the tibial tubercle from the main body of the tibia on the right.  The examiner indicated that this represented old healed Osgood Schlatter's disease.  Subsequent clinical notes, dated in June and July 1957, confirmed the diagnosis of Osgood Schlatter's disease, bilaterally, which was reported as aggravated when the Veteran fell in November 1956, and which caused a reactivation of the inflammatory process.  Another June 1957 treatment report indicated that the disease was severe.  After a period of hospitalization, a line of duty determination was made in July 1957 that the disease existed prior to the Veteran's term of service and was service aggravated.  A service treatment report, dated in August 1957, noted a separated osseous fragment in the region of the tibial tubercle, which showed irregular sclerosis and fragmentation consistent with osteochondrosis of the tibial tuberosity, also known as Osgood Schlatter's disease.  No other abnormalities of the knee were found.  A clinical record, dated in September 1958, offered a diagnosis of osteochondrosis, tuberosity of tibia, right.  An August 1958 clinical note indicated that the Veteran injured his right knee tibia tubercle when he struck his right knee while performing a parachute jump.  A September 1958 clinical note indicated a possible inservice Osgood Schlatter's disease exacerbation.

The Veteran's post-service treatment records show that he underwent a VA examination in November 2009.  After reviewing the claims file and relevant medical records and examining the Veteran, the VA examiner provided a diagnosis of bilateral knee osteoarthritis and opined that it was "less likely as not" that the Veteran's current bilateral knee disorder was the same as or a result of the knee disorder shown during active duty.  In support of this opinion, the examiner reasoned that the Veteran previously had localized pains at the tibial tuberosity in both knees, which was felt to represent an aggravation of Osgood Schlatter's disease.  However, the examiner indicated that the Veteran's current knee disorder was completely different from the disorder that manifested inservice because his bilateral knee osteoarthritis extended throughout both knees and was not just localized to the tibial tuberosity.  The examiner concluded that this did not represent an aggravation of Osgood Schlatter's disease which occurred in November 1956.  However, the examiner did not provide an opinion as to whether the Veteran's current bilateral knee disability was related to the multiple parachute jumps that he sustained while on active duty.

In December 2009, the Veteran was afforded another VA examination.  Based on x-rays taken during the examination, the VA examiner offered a diagnosis of severe degenerative arthritis and knee pain, bilaterally, most prominent on the left side with a history of effusion, cortisone injections, and treatment by an orthopedic surgeon.  The examiner did not provide any opinion regarding the etiological relationship between the Veteran's current bilateral knee disability and his military service.

In March 2010, the Veteran stated that his current bilateral osteoarthritis of the knees was a direct result of the multiple parachute jumps he performed while serving as a paratrooper on active duty.  Specifically, the Veteran referenced a parachute jump when he severely injured his left leg and was hospitalized for thirteen days. 

Under these circumstances, the RO must obtain an appropriate examination to determine whether the Veteran's current bilateral knee disability is related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  In particular, the examiner must indicate whether the Veteran's inservice bilateral knee disorder, which manifested as localized pain at the tibial tuberosity in both knees and was felt to represent an aggravation or reactivation of preexisting Osgood Schlatter's disease, is related to his current bilateral knee disorder.  The examiner must also address whether the Veteran's current symptomatology reflects any residuals of Osgood Schlatter's disease; and if not, whether his Osgood Schlatter's disease has completely resolved since his separation from military service.  Lastly, the examiner must address whether the Veteran's current bilateral knee disorder, which has been diagnosed as bilateral knee osteoarthritis, with tenderness throughout both knees, is related to the multiple parachute jumps that he performed while serving as a paratrooper or to any injury incurred as a result thereof.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to clarify which VA facility he received treatment from in "Newark, Delaware" in 2008.  The Veteran must also be given the opportunity to identify or submit any additional pertinent evidence in support of his claims, including treatment records from any of the VA Medical Centers where he received treatment for his bilateral knee disability, and from "Dr. Oliver" of Ocala, Florida, where the Veteran received treatment for his bilateral knee condition on or around April 3, 2008.

Based on his response, the RO must attempt to procure copies of all VA and private treatment records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response the RO must obtain all pertinent records from the Miami VA Medical Center.  All attempts to secure this evidence must be documented in the claims file by the RO.  Regardless of the Veteran's response, the RO must

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  The Veteran must be afforded an appropriate examination to determine whether his current bilateral knee disorder was incurred or aggravated during his military service.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that the electronic records have been reviewed. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must indicate whether the Veteran's inservice bilateral knee disorder, which manifested as localized pain at the tibial tuberosity in both knees and was felt to represent an aggravation or reactivation of preexisting Osgood Schlatter's disease, is related to his current bilateral knee disorder.  Specifically, the examiner must address (a) whether the Veteran's current symptomatology reflects any residuals of Osgood Schlatter's disease; and if not, whether his Osgood Schlatter's disease has completely resolved since his separation from military service; and (b) whether the Veteran's current bilateral knee disorder, which has been diagnosed as bilateral knee osteoarthritis, with tenderness throughout both knees, is related to the multiple parachute jumps that he performed while serving as a paratrooper or to any injury incurred as a result thereof.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated on the merits with consideration of all evidence received.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


